Case 2:18-cv-01890-JFB-ARL Document 44 Filed 05/22/19 Page 1 of 4 PagelD #: 713

1
. ED

seven a ° Bianco us. ingle clekkeore CF NY,

United States District Judge x MAYOS209 *

United States District Court LONG ISLAND OFFICE

Eastern District of New York

100 Federal Plaza

Central Islip , New York 11722.

May 15 2019
w
Re: SW.,et al v. Garden City Union Free School District et al
x Docket No: ‘18 CV 1890 (JFB)(ARL)

 

This cover letter was part of our failed, first effort at e-filing, but was erroneously not included in

our delivery to the court We submit now, realizing it might be too late.

Dear Judge Bianco,

Attached is our response to defendant’s April 22, 2019 submission to court arguing against our
request for a FERPA hearing to challenge “false and misleading”, also defamatory and

unverified, statements, photos, texts, and attributions in our son’s education records...
Case 2:18-cv-01890-JFB-ARL Document 44 Filed 05/22/19 Page 2 of 4 PagelD #: 714
2

Key points

1) Why would GC school district spend so many years, tax dollars, judicial time, to block an
inexpensive FERPA hearing to evaluate contested “false and misleading" documents, statements,
photos in NW's file? Why fight so hard to avoid reviewing the evidence obtained via a FOIA
request? As noted earlier, when we attempted to present concrete evidence, former

Superintendent Feirsen, said it did not matter, "that ship has sailed".

2) Defendants deflect from why they repeatedly deny FERPA hearing, with pointless arguments
about FERPA’s definition- Education records include a range of information about a student
that is maintained in schools in any recorded way, such as handwriting, print, computer media,
video or audio tape, film, microfilm, and microfiche. FERPA distinctly includes discipline and
special education records. Also FERPA Guarantees Parent Review and Appeal

If, upon review, parents find an education record is inaccurate or misleading, they may request
changes or corrections, and schools and education agencies must respond promptly to these
requests. Requests should be made in writing. If a parent's request is denied, he or she must be
offered the opportunity for a hearing. If the disagreement with the record continues after the

hearing, the parent may insert an explanation of the objection in the record.
Case 2:18-cv-01890-JFB-ARL Document 44 Filed 05/22/19 Page 3 of 4 PagelD #: 715
3
3) These false and damaging records should not even EXIST? They should be adjudicated and
expunged now. We are fighting to clear his name, so that he does not have to potentially rectify

this injustice in decades to come.

4) The defendants have proven to this court, in their submissions to Judge Bianco, that they
intentionally falsifying NW's record with untrue and damaging allegations. They wrote wildly
incorrect statements in their Motion to Dismiss about the use of guns by NW on that Halloween
Day when Middle School students attacked our home. The fact that that the defendants lied to
this court, adding “guns" to their argument, and untrue descriptions of an “admission in front of
three adults" proves they are intent on discrediting our son, and exemplifies a pattern of adding

"false and misleading” statements to his education record.

5) Defendants refer to a psychiatric report, which ironically proves their guilt in intentionally
creating, false, negative documents to add to our son’s education record. They paid an outside
psychiatrist to write a negative report on our son, in the process terrorized and traumatized him
with leading and aggressive questions. When we reported this hired psychiatrist to the ???, she
was forced to withdraw the report, due to stark evidence of blatant lies and inaccuracies. The
school district also lied to us abut the premise to the meeting, saying their psychologist wanted
to meet NW “to help him transition back to school after months off’. His transition was never
mentioned. This fake psychiatric report, proves the defendants have a distinct pattern of

falsifying his education record.
Case 2:18-cv-01890-JFB-ARL Document 44 Filed 05/22/19 Page 4 of 4 PagelD #: 716
4 ;

In summary, extremely false, defamatory, and misleading edited texts, photos and allegations
remain in our son's education records (including in his special education record where they put
duplicates). We can prove they are false, and should be expunged now, and never be allowed to
haunt his future. Our son already lost his 8th grade academically, athletically, socially, was
traumatized by adult bullying, stigmatized etc, and essentially pushed out of the District due to
the unethical and abusive actions of school administrators. These defendants created false
records to justify their retaliatory suspension and protect themselves, they should be adjudicated

now, to prevent further pain to NW.

Thank you very much for your time,

Mo) a.

 
